Citation Nr: 1337950	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-18 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for tendinitis of the right knee, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for tendinitis of the left knee, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for a low back disorder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen service connection for residuals of a dislocated left shoulder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1993 to July 1997. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied reopening of service connection for the claims currently on appeal, finding that new and material evidence had not been received.  In a June 2010 supplemental statement of the case, the RO reopened and denied the claims on appeal.

The Veteran testified before the undersigned in a November 2012 Travel Board hearing, the transcript of which is included in the Veterans Appeals Control and Locator System (VACOLS). 

Subsequent to the issuance of the December 2010 Statement of the Case, the Veteran submitted additional evidence in December 2012, for which a waiver of initial RO consideration was provided during the November 2012 Board hearing.
In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  A January 1999 rating decision denied service connection for the claims on appeal, finding no chronic residual disabilities of the knees, back, or left shoulder after the in-service injuries. 

2.  The Veteran did not submit a timely notice of disagreement to the January 1999 rating decision.

3.  The evidence received since the January 1999 rating decision relates to unestablished facts of current disabilities of the knees (tendinitis), back (degenerative disc disease, lumbosacral strain, and lumbar sprain), and left shoulder (strain) that are necessary to substantiate the claims for service connection.

4.  Resolving reasonable doubt in the Veteran's favor, currently diagnosed bilateral knee tendinitis is etiologically related to service. 

5.  Resolving reasonable doubt in the Veteran's favor, currently diagnosed lumbosacral strain and sprain is etiologically related to service.

6.  Currently diagnosed left shoulder strain and rotator cuff tendinitis with impingement and adhesive capsulitis was not incurred in and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision, which denied service connection for bilateral knee tendinitis, residuals of left hsoudler dislocation, and residuals of a lower back injury, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.1103 (2013). 

2.  The evidence received subsequent to the January 1999 rating decision is new and material to reopen service connection for bilateral knee tendinitis, residuals of left shoulder dislocation, and residuals of a lower back injury.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tendinitis of the right knee are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tendinitis of the left knee are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  The criteria for service connection for residuals of a left shoulder dislocation have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant of the claims for service connection for bilateral knee tendinitis and a low back disorder (reopening and on the merits), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist regarding those claims.

As for the claim for service connection for residuals of a left shoulder dislocation, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

In a timely letter dated June 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that VA acquired the Veteran's service treatment records, post-service treatment records, a private medical opinion, and the Veteran's statements, to include a transcript of the Board hearing. 

The Veteran was provided a VA examination in May 2010 to address the service connection claims currently on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in the report of the May 2010 examination are adequate, as the findings are predicated on a full reading of the medical records in the claims file.  The May 2010 report considered all of the pertinent evidence of record, to include service treatment records and the statements of the Veteran, and provided a rationale for the opinions stated.  

During the November 2012 Board hearing, the representative of record stated that the May 2010 VA examination report should not be considered probative because there were conflicting reports as to whether the claims file was reviewed prior to rendering the medical opinion.  Specifically, the representative stated that at the beginning of his report, the VA examiner noted that there was no claims file available for review; however, in his medical opinion, the examiner stated that the opinion was based, in part, on review of the claims file.  Upon careful review of the May 2010 VA examination report, the Board finds that the VA examiner did review the claim file.  In the first paragraph of the report, the examiner noted that "The C-file was available for my review.  The C-file was reviewed at the time of examination."  Further, the VA examiner noted that his medical opinions were based on a review of the claims file, to include the April 1997 service separation examination.  Accordingly, the Board finds that the May 2010 VA examination report is adequate and that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).
New and Material Evidence Law and Analysis

In a January 1999 rating decision, the RO denied service connection for service connection for bilateral knee tendinitis, residuals of left shoulder dislocation, and residuals of a lower back injury, finding no chronic residual disabilities of the knees, back, or left shoulder after the in-service injuries.  The Veteran was properly notified of the January 1999 rating decision, did not appeal, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1999 rating decision included statements from the Veteran, service treatment records, and a July 1998 VA general medical examination report.  

Evidence received since the January 1999 rating decision includes, in pertinent part, a May 2010 VA examination report which diagnosed bilateral knee strain, lumbar strain, and left shoulder strain.  A private medical opinion dated December 2012 diagnosing bilateral knee tendinitis and lumbosacral spine strain is also of record.  The December 2012 private examination report also provides an opinion stating that the Veteran's knee and back disorders are related to service.  

For evidence to be new and material, it would have some tendency to show that residual disabilities of the knees, back, or left shoulder were present after the in-service injuries.  As the new evidence of record discussed above diagnosed bilateral knee strain and tendinitis, lumbar strain, and left shoulder strain, the Board finds that new and material evidence has been receive to reopen service connection for the claims currently on appeal.  38 C.F.R. § 3.156(a). 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of bilateral knee strain, tendinitis, lumbar strain and sprain, and left shoulder strain are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the Board finds that 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee and Back Disorders

The Veteran contends that he experienced bilateral knee and low back pain in service and suffered bilateral knee and back injuries while running and marching in full gear, weighing approximately 80 pounds.  

Initially, the Board finds that the Veteran has currently diagnosed bilateral knee tendinitis and bilateral knee strain with abnormal range of motion.  The Veteran also has currently diagnosed lumbosacral spine strain and sprain with radicular signs.  See May 2010 VA examination report and December 2012 private medical opinion from Dr. S.K.

The Board next finds that the Veteran sustained bilateral knee and low back injuries in service.  Service treatment records include an August 1993 treatment note reflecting that the Veteran experienced intermittent back pain for a period of 1 year and a physical examination revealed slight scoliosis with tenderness over the T10 area.   Further, service treatment records reveal that the Veteran complained of bilateral knee pain several times during service.  In April 1994, the Veteran 
complained of knee pain for five days after a six mile hike with 20 pounds of extra gear.  In May 1994, the Veteran complained of left knee pain after having slipped in a hole and was diagnosed with tendinitis.  In September 1995, the Veteran complained of right knee pain after having run two days prior. 

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the currently diagnosed bilateral knee and low back disorders are etiologically related to service.  Weighing against the claim is the May 2010 VA examination report.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation of the Veteran's knees and back.  The May 2010 VA examiner diagnosed the Veteran with bilateral knee strain with range of motion abnormality of both knees and lumbar strain with range of motion abnormalities.  The examiner then opined that the bilateral knee and low back conditions were not caused by or a result of service.  The examiner noted that the medical opinion was based on the history reported by the Veteran, a physical examination of the knees and back, and a review of the claims file, which included the April 1997 service separation examination report revealing a normal orthopedic physical examination.  

Weighing in favor of the Veteran's claim is Dr. S.K.'s December 2012 medical examination report.  Dr. S.K. reviewed service treatment records, provided a detailed history of the Veteran's in-service incidents, included a history of treatment, and conducted a physical examination.  Dr. S.K. diagnosed the Veteran with bilateral knee tendinitis and lumbosacral spine strain and sprain with radicular signs.  Dr. S.K. then opined that the Veteran had sustained significant service-related injuries to the knees and back and that the Veteran's injuries were as likely as not a "direct result" of the trauma received during service.  Dr. S.K. noted that his opinion was based on a clinical examination, the history of injuries, the Veteran's statements, and the medical records provided.  

Upon review of all the evidence of record, both lay and medical, and for the reasons discussed above, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's bilateral knee and low back disorders are related to service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that the bilateral knee and low back disorders are related to service; therefore, the criteria for service connection for right and left knee tendinitis and service connection for a low back disorder have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of a Dislocated Left Shoulder

Service treatment records reflect that the Veteran suffered a dislocated left shoulder injury during service in 1996.  After service separation, the Veteran was diagnosed with left shoulder strain and left rotator cuff tendinitis with impingement and adhesive capsulitis.  See January 2010 private treatment note from Dr. C.D. and May 2010 VA examination report.  Notably, a January 2010 x-ray report from 
Dr. C.D. reflects that the Veteran does not have any significant degenerative arthritis in the left shoulder.  Accordingly, the presumptive service connection provisions under  38 C.F.R. § 3.303(b) do not apply.  See Walker, 708 F.3d 133.

Although the Veteran has a currently diagnosed left shoulder disorder, and an in-service shoulder injury, the Board finds that the weight of the evidence of record demonstrates that the left shoulder disorder is not etiologically related to service.  Weighing against the claim is the May 2010 VA examination report.  The May 2010 VA examiner diagnosed the Veteran with left shoulder strain and opined that the shoulder condition was not caused by or a result of service.  The examiner noted that the medical opinion was based on the history reported by the Veteran, a psychical examination of left shoulder, and a review of the claims file, which included the April 1997 service separation examination report revealing a normal orthopedic physical examination.  

The Board further finds that although Dr. S.K. examined the Veteran's left shoulder in the December 2012 evaluation and diagnosed the Veteran with left shoulder dislocation, he did not provide an opinion as to the etiology of the left shoulder condition.  Similarly, the January 2010 evaluation from Dr. C.D. also did not provide an opinion as to the cause of the Veteran's left rotator cuff tendinitis with impingement and adhesive capsulitis.  Accordingly, these medical opinions have little probative value as to the etiology of the Veteran's left shoulder disorder.  

The Board has also considered the Veteran's lay statements and hearing testimony purporting to relate the currently diagnosed left shoulder disorder to service.  The Board finds that as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of left shoulder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  A shoulder strain and rotator cuff tendinitis with impingement and adhesive capsulitis are medically complex disorders because they may include multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current left shoulder disorder is a complex medical question involving internal and unseen system processes unobservable by the Veteran.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the currently diagnosed left shoulder disorder is not etiologically related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a dislocated left shoulder, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service connection for tendinitis of the right knee is reopened.

New and material evidence having been received, service connection for tendinitis of the left knee is reopened.  

New and material evidence having been received, service connection for a low back disorder is reopened.

New and material evidence having been received, service connection for residuals of a dislocated left shoulder is reopened.

Service connection for tendinitis of the right knee is granted.

Service connection for tendinitis of the left knee is granted.

Service connection for a low back disorder is granted.

Service connection for residuals of a dislocated left shoulder is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


